Case 5:21-cv-00069-TBR Document 3 Filed 06/09/21 Page 1 of 5 PageID #: 38




                                                                      FILED
                                                                    JAMES J.VILT JR,
                                                                         CLERK
                                                    5:21-CV-69-TBR
                                                                       6/9/21
                                                                U.S. DISTRICT COURT
                                                             WESTERN DISTRICT OF KENTUCKY
Case 5:21-cv-00069-TBR Document 3 Filed 06/09/21 Page 2 of 5 PageID #: 39
Case 5:21-cv-00069-TBR Document 3 Filed 06/09/21 Page 3 of 5 PageID #: 40
Case 5:21-cv-00069-TBR Document 3 Filed 06/09/21 Page 4 of 5 PageID #: 41
Case 5:21-cv-00069-TBR Document 3 Filed 06/09/21 Page 5 of 5 PageID #: 42
